                            Case 19-13908-RAM                Doc 48       Filed 08/07/19          Page 1 of 4
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 19-13908-RAM
Orlando A Lorenzo                                                                                          Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: oriol-ben                    Page 1 of 2                          Date Rcvd: Aug 05, 2019
                                      Form ID: CGFD45                    Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 07, 2019.
db             +Orlando A Lorenzo,    13050 SW 26 Street,    Miami, FL 33175-1816
cr             +Dairyland, Inc.,    c/o Townsend J. Belt,    238 E. Davis Blvd. Suite 312,    Tampa, FL 33606,
                 US 33606-3737
cr             +Ocean Bank,    c/o Michael R. Carroll, Esq,    780 NW 42 Ave #500,    Miami, FL 33126-5543
cr             +UPS Capital Business Credit,    c/o Carver Darden,    801 W. Romana Street,    Suite A,    Suite A,
                 Pensacola, FL 32502-4628
94995995       +Commonwealth Financial,    245 Main St,    Dickson City, PA 18519-1641
94995996       +Comnwlth Fin,    245 Main St,   Dickson City, PA 18519-1641
94995998       +Dairyland, Inc.,    2209 NORTH 40TH STREET,    Tampa, FL 33605-4558
94996000       +First Federal Credit C,    24700 Chagrin Blvd Ste 2,    Cleveland, OH 44122-5662
94996003       +Ocean Bank,    780 Nw 42nd Avenue,   Miami, FL 33126-5597
94996004       +Paramont Capital Group,    Po Box 409,    Conshohocken, PA 19428-0409
94996005       +Paramount Recovery Sys,    Po Box 23369,    Waco, TX 76702-3369
94996010       +UPS CAPITAL BUSINESS CREDIT INC.,    425 Day Hill Rd,    PO Box 400,    Windsor, CT 06095-0400
95149816       +UPS Capital Business Credit,    c/o Carver Darden et al.,    801 West Romana Street, Suite A,
                 Pensacola, FL 32502-4628
94996009       +UPS Capital Business Credit,    c/o Darden Koretzky Tessier Finn Blossma,
                 801 West Romana Street,    Pensacola, FL 32502-4668
94996008       +Universal Card Cbna,    Po Box 6241,    Sioux Falls, SD 57117-6241

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: FLDEPREV.COM Aug 06 2019 05:23:00      Florida Department of Revenue,     POB 6668,
                 Bankruptcy Division,    Tallhassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Aug 06 2019 01:44:40        Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
94995994        EDI: BANKAMER.COM Aug 06 2019 05:23:00      Bank Of America,    Po Box 982238,
                 El Paso, TX 79998
94995997       +E-mail/Text: townsend.belt@beltlawoffice.com Aug 06 2019 01:45:16        Dairyland, Inc.,
                 d/b/a Sunny Florida Dairy,,    c/o Law Office of Townsend J. Belt, P.A,
                 238 East Davis Blvd, Suite 312,    Tampa, FL 33606-3737
94995999       +E-mail/Text: bknotice@ercbpo.com Aug 06 2019 01:44:54       Enhanced Recovery Co L,
                 Po Box 57547,   Jacksonville, FL 32241-7547
94996001       +EDI: CAPIO.COM Aug 06 2019 05:23:00      Mba Law Offices/capio,    3400 Texoma Pkwy Ste 100,
                 Sherman, TX 75090-1916
94996002       +E-mail/Text: helen.ledford@nrsagency.com Aug 06 2019 01:45:37        Nationwide Recovery Sv,
                 Pob 8005,   Cleveland, TN 37320-8005
95048807        EDI: Q3G.COM Aug 06 2019 05:23:00      Quantum3 Group LLC as agent for,     CF Medical LLC,
                 PO Box 788,   Kirkland, WA 98083-0788
94996006       +EDI: RMSC.COM Aug 06 2019 05:23:00      Syncb/jcp,    Po Box 965007,    Orlando, FL 32896-5007
94996007       +EDI: CITICORP.COM Aug 06 2019 05:23:00      Thd/cbna,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 5, 2019 at the address(es) listed below:
              Michael R. Carroll, Esq.   on behalf of Creditor   Ocean Bank mcarroll@oceanbank.com
              Nancy K. Neidich   e2c8f01@ch13miami.com, ecf2@ch13miami.com
              Office of the US Trustee   USTPRegion21.MM.ECF@usdoj.gov
                       Case 19-13908-RAM        Doc 48     Filed 08/07/19     Page 2 of 4



District/off: 113C-1         User: oriol-ben              Page 2 of 2                  Date Rcvd: Aug 05, 2019
                             Form ID: CGFD45              Total Noticed: 25


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Ricardo Corona, Esq.    on behalf of Debtor Orlando A Lorenzo bk@coronapa.com,
               rcorona@coronapa.com
              Townsend J Belt   on behalf of Creditor   Dairyland, Inc. townsend@beltfirm.com,
               steve@beltfirm.com;eservice@beltlawoffice.com
              Travis M Morock   on behalf of Creditor   UPS Capital Business Credit morock@carverdarden.com,
               juszczyk@carverdarden.com;bhoffman@carverdarden.com
                                                                                             TOTAL: 6
                          Case 19-13908-RAM                      Doc 48          Filed 08/07/19              Page 3 of 4
CGFD45 (4/23/19)




ORDERED in the Southern District of Florida on August 5, 2019




                                                                                                  Robert A Mark
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                Case Number: 19−13908−RAM
                                                                                                                Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Orlando A Lorenzo
13050 SW 26 Street
Miami, FL 33175

SSN: xxx−xx−2385




                      ORDER GRANTING EX PARTE MOTION TO DISMISS CASE

     This matter is before the court on the ex parte Motion to Dismiss Case filed by the debtor. The court
having reviewed this matter and being fully advised in the premises. It is

ORDERED that:


      1. The motion to dismiss is granted and this case is dismissed.




                                                                    Page 1 of 2
                       Case 19-13908-RAM                 Doc 48        Filed 08/07/19   Page 4 of 4



      2. All pending motions are denied as moot.

      3. The trustee shall file a final report prior to the administrative closing of the case.

      4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United
         States Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $0.00 for the
         balance of the filing fee as required by Local Rule 1017−2(E). Any funds remaining with the
         trustee shall be applied to this balance and the trustee must dispose of any funds in
         accordance with the Bankruptcy Code and Local Rule 1017−2(F), unless otherwise ordered by
         the court. The court will not entertain a motion for reconsideration of this order unless all
         unpaid fees are paid at the time the motion is filed.

      5. A motion to rehear, reconsider, or reinstate a dismissed case must be filed in accordance with
         the requirements of Local Rule 9013−1(E).

      6. In accordance with Local Rule 1002−1(B)(1), the clerk of court is directed to refuse to accept
         for filing any future voluntary petitions submitted by this debtor if the refiling violates a prior
         order of the court or if the petition is accompanied by an Application to Pay Filing Fee in
         Installments and filing fees remain due from any previous case filed by the debtor.

The clerk shall serve a copy of this order on all parties of record.




                                                               ###

                                                           Page 2 of 2
